DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-6, 8, 10-11, 13-17, 19-24 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-6, 8, 10-11, 13-17, 19-24 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/30/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lu (U.S. Pat. No. 5779309).
	Regarding claim 1, Lu teaches a joint assembly comprising: 	a rotational joint member (Lu; 27) configured to be connected to a first component [intended use]; 	a housing (Lu; 10, 20) configured to be connected to a second component [intended use] or ground and defining an inner cavity (Lu; cavity defined by 14 or cavity accommodating 112, 11); 	a translating member (Lu; 11) received in the inner cavity of the housing and connected to the rotational joint member [via other parts] for concurrent translation relative to the housing; and 	at least one level of balls (Lu; 112) in the inner cavity between a housing surface (Lu; surface of 10) and a surface of the translating member (Lu; surface of 11) to support the translation of the translating member in the housing.
 	Regarding claim 2, Lu teaches the housing has at least a first body (Lu; 10) and a second body (Lu; 20), at least one of the bodies having a depression (Lu; 13) to form at least part of the inner cavity. 	Regarding claim 3, Lu teaches wherein each of the bodies (Lu; 10, 20) has one of the depression (Lu; 13, 23).
 	Regarding claim 4, Lu teaches wherein the depression (Lu; 13) is annular. 	Regarding claim 10, Lu teaches at least one throughbore (Lu; 12, 22) extending through the housing and adapted to receive a fastener for securing the housing to the second component or ground [capable/intended use]. 	Regarding claim 11, Lu teaches the translating member (Lu; 11) has a plate body received in the housing, the plate body defining said surface of the translating member. 	Regarding claim 13, Lu teaches the plate body (Lu; body of 11) has a peripheral flange (Lu; flange around 111).
 	Regarding claim 20, Lu teaches the level of balls (Lu; 112) is a ball bearing including a plurality of balls and a ring holding the balls.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pat. No. 5779309).
Regarding claim 8, Lu teaches wherein the first body and the second body have pairs of holes. However, Lu does not explicitly teach the holes being tapped hole and fastener hole for receiving fasteners to secure the first body and the second body to one another. The Examiner takes the official notice that providing the tapped hole and fastener hole for receiving fasteners to secure the first body and the second body to one another is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Lu having the tapped holes. The motivation would have been to make the compact profile. Therefore, it would have been obvious to modify Lu as specified in claim 8.
Allowable Subject Matter
Claim 5-6, 14-17, 19 and 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631